Case 2:20-cv-00648-JPH-MJD Document 13 Filed 01/28/21 Page 1 of 4 PageID #: 67




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

ALEX BISE,                                           )
                                                     )
                              Plaintiff,             )
                                                     )
                        v.                           )      No. 2:20-cv-00648-JPH-MJD
                                                     )
VANIHEL,                                             )
BENEFIL,                                             )
PARR,                                                )
                                                     )
                              Defendants.            )


                             Order Directing Entry of Final Judgment

       Plaintiff Alex Bise is a prisoner currently incarcerated at Wabash Valley Correctional

Facility ("WVCF"). He filed this civil rights complaint pursuant to 42 U.S.C. § 1983 against

Warden Vanihel, Officer Benefil, and Ms. Parr. He alleges that these individuals are liable to him

based on their involvement with prison disciplinary proceeding WVD 20-06-0067.

       The December 14, 2020, Entry dismissed the complaint pursuant to 28 U.S.C. § 1915A(b)

finding that the complaint failed to state a claim upon which relief may be granted. Mr. Bise was

given the opportunity to show cause why Judgment consistent with that Entry should not issue.

Dkt. 5. In response, Mr. Bise filed an amended complaint based on the same facts and

circumstances. Dkt. 9. Having raised no new material facts, the amended complaint is dismissed

for the same reasons set forth in the December 14, 2020, Entry. Dkt. 5.

                                            I. Discussion

       In short, Mr. Bise was convicted of aiding/abetting the possession of intoxicants in

WVD20-06-0067, even though Mr. Bise was at work at the time the 2 gallons of "wine" were

discovered and Mr. Bise's cellmate took full responsibility for the intoxicants. Even if Mr. Bise


                                                 1
Case 2:20-cv-00648-JPH-MJD Document 13 Filed 01/28/21 Page 2 of 4 PageID #: 68




was innocent of the disciplinary offense, he cannot establish a violation of his due process rights.

This is because Mr. Bise was only sanctioned with a written reprimand, loss of commissary for

one month, and loss of recreation for 5 days. He was not sentenced to disciplinary restrictive

housing, and he was not deprived of earned time credits. Although he was reclassed to "idle no

pay" and lost his job in the sewing shop, such consequences do not implicate his due process rights.

       The due process clause applies only to deprivations of life, liberty, and property; because

Mr. Bise lost none of these things, he was not entitled to any particular process or quantum of

evidence. Antoine v. Uchtman, 275 F. App'x 539, 541 (7th Cir. 2008); see Lekas v. Briley, 405

F.3d 602, 607 (7th Cir. 2005). Decisions and actions by prison authorities which do not deprive an

inmate of a protected liberty interest may be made for any reason or for no reason. Montgomery v.

Anderson, 262 F.3d 641, 644 (7th Cir. 2001) (when no recognized liberty or property interest has

been taken, the confining authority "is free to use any procedures it chooses, or no procedures at

all"). In other words, a prisoner challenging the process he was afforded in a prison disciplinary

proceeding must meet two requirements: (1) allege that he has a liberty or property interest that

the state has interfered with; and (2) allege that the procedures he was afforded were

constitutionally deficient. Rowe v. DeBruyn, 17 F.3d 1047, 1053 (7th Cir. 1994) (citing Ky. Dep't

of Corr. v. Thompson, 490 U.S. 454, 460 (1989)).

       Mr. Bise cannot meet the first requirement. He has not identified a liberty or property

interest that the state has interfered with. Mr. Bise does not have a liberty or property interest in

his prison employment. "The Constitution does not give prisoners any substantive entitlements to

prison employment." Soule v. Potts, 676 F. App'x 585, 586 (7th Cir. 2017) (citing DeWalt v.

Carter, 224 F.3d 607, 613 (7th Cir. 2000). Therefore, the amended complaint is dismissed.




                                                 2
Case 2:20-cv-00648-JPH-MJD Document 13 Filed 01/28/21 Page 3 of 4 PageID #: 69




       Mr. Bise requests to submit a copy of his "paycheck stub" which shows his pay rate and

that he paid taxes. Dkt. 11. That request, dkt [11], is granted. He states, "This alone should be

enough proof that plaintiff has some rights and liberty's while working in sewing shop." Dkt. 11.

Mr. Bise is mistaken. The fact that he was compensated well for his work does not suggest that he

had a constitutional right to employment or that he was entitled to due process before the

opportunity to continue to work and earn money was terminated. Wallace v. Robinson, 940 F.2d

243, 247 (7th Cir. 1991) (en banc) (loss of prison employment does not affect liberty or property

interests); Serra v. Lappin, 600 F.3d 1191, 1196 (9th Cir. 2010); Bulger v. United States Bureau

of Prisons, 65 F.3d 48, 49 (5th Cir. 1995)).

       In addition, the temporary restriction on spending and reassignment of housing quarters

does not rise to the level of a due process violation. Brown v. Lirios, 391 F. App'x 539, 542 (7th

Cir. 2010) (citing Sandin v. Conner, 515 U.S. 472, 486, (1995) (prisoner's 30–day segregation does

not trigger due process protections); Lucien v. DeTella, 141 F.3d 773, 774 (7th Cir. 1998)

("Classifications of inmates implicate neither liberty nor property interests . . . ."); Thomas v.

Ramos, 130 F.3d 754, 762 n. 8 (7th Cir. 1997) (no protected interest in commissary privileges)).

                                         II. Conclusion

       The complaint, dkt [1], and amended complaint, dkt [9], are dismissed for failure to state a

claim upon which relief may be granted pursuant to 28 U.S.C. § 1915A(b). Judgment consistent

with this Order shall now issue. Given the dismissal of this action, the motion to appoint counsel,

dkt [10], is denied as moot.

SO ORDERED.
Date: 1/28/2021




                                                3
Case 2:20-cv-00648-JPH-MJD Document 13 Filed 01/28/21 Page 4 of 4 PageID #: 70




Distribution:

ALEX BISE
123352
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838




                                      4
